1 Reported in 1 N.W.2d 843.
The respondent, having been on the 19th day of October 1938 convicted of the crime of grand larceny in the second degree, and that conviction having been sustained by this court, and there having been served upon the respondent an order to show cause before this court on the 15th day of December 1941, at 9:30 a. m., why he should not be disbarred as an attorney at law of the state of Minnesota, the respondent interposed an answer by which he asserts that his conviction was due to his mismanagement of his defense and that he is in fact innocent of the charge of which he was convicted. This court, however, being convinced by the record in the criminal case that respondent was guilty as charged and that there is no ground for clemency, is of the opinion that no useful purpose would be served by a reference herein.
Therefore, it is ordered that the respondent be disbarred as an attorney at law of the state of Minnesota and that his name be stricken from the role of attorneys of this state. *Page 517